Citation Nr: 9929460	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rashes of the face, 
arms, back, and leg as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board also observes that a November 1997 hearing 
officer's decision denied the veteran's request for service 
connection for a lung condition.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision; the 
Board, therefore, will not address it further.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
right ear hearing loss and the veteran's period of active 
military service.

2.  There is no competent medical evidence of a nexus between 
tinnitus and the veteran's period of active military service.

3.  There is no competent medical evidence of a nexus between 
rashes of the face, arms, back, and leg and the veteran's 
active military service, including exposure to Agent Orange.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for rashes of the face, arms, back, and leg, as a result of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony and/or lay statements because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

I.  Right Ear Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the report of medical history portion of his February 1971 
service separation examination, the veteran indicated that he 
suffered from hearing loss.  A clinical evaluation performed 
during the February 1971 service separation examination found 
the veteran's ears to be normal, and audiometric testing 
revealed the veteran's hearing to be within normal limits.  
The file also contains a January 1974 Pennsylvania Army 
National Guard enlistment examination.  On the report of 
medical history portion of the January 1974 examination, the 
veteran denied that he suffered from hearing loss.  A 
clinical evaluation performed during the January 1974 
enlistment examination found the veteran's ears to be normal, 
and audiometric testing revealed the veteran's hearing to be 
within normal limits.

At a November 1996 VA audiometric examination, testing 
revealed that the veteran had high tone sensorineural hearing 
loss compatible with noise exposure.  He had a mild to 
moderate sensorineural hearing loss with excellent ability to 
understand words.  There were no findings related to 
tinnitus.

At the March 1997 RO hearing, the veteran indicated that he 
was exposed to weapons noise on a daily basis during service.  
He stated that did not wear ear protection at that time.  He 
also remarked that he had ringing in his ears ever since the 
1960s.

There is no medical evidence linking right ear hearing loss 
or the claimed tinnitus to the veteran's military service. 
Although the veteran contends that his current right ear 
hearing loss and tinnitus are related to his active duty 
service, the etiology or pathology of a disability or disease 
involves a medical question that the veteran is not qualified 
to answer.  "Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of section 5107(a); where the determinative issue 
does not require medical expertise, lay testimony may suffice 
by itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, right ear hearing loss and tinnitus were 
not shown in service, and there is no competent evidence in 
the form of medical evidence linking the veteran's right ear 
hearing loss and tinnitus to service.  Moreover, there is no 
medical evidence of continuity of symptomatology  regarding 
right ear hearing loss and tinnitus and the veteran's 
military service.  See Savage, supra.  

II.  Service Connection For Rashes Of The Face, Arms, Back, 
And Leg As A Result Of Exposure To Agent Orange

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt 
v. West, 12 Vet. App. 164 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).

An October 1968 service medical record indicated that the 
veteran had multiple 1-3 centimeter areas of erythema, 
induration, and pruritus on his arm, legs, face, chest, and 
hands.  The impression was toxic erythema or erythema 
multiforme possibly secondary to staphylococcus infection.  
There are no entries related to a skin disability in the 
veteran's remaining service medical records.  On the report 
of medical history portion of his February 1971 service 
separation examination, the veteran denied that he suffered 
from skin problems.  A clinical evaluation performed during 
the February 1971 service separation examination found the 
veteran's skin to be normal.  On the report of medical 
history portion of the January 1974 Pennsylvania Army 
National Guard enlistment examination, the veteran denied 
that he suffered from skin problems.  A clinical evaluation 
performed during the January 1974 enlistment examination 
found the veteran's skin to be normal.

A VA discharge summary dated from September 1996 to February 
1997 indicated a diagnosis of recurrent folliculitis of the 
chin.  An April 1997 VA skin examination reflected diagnoses 
of folliculitis, resolving, and rule out dermatitis 
herpetiformis.

At the March 1997 RO hearing, the veteran indicated that 
after his skin disability would break out on his face, he 
would schedule an appointment with VA.  However, by the time 
of the appointment, his face would often clear.

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  However, the veteran's 
skin disability is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, that section is not applicable to the 
veteran's claim, and the veteran's skin disability may not be 
presumed to be due to his exposure to Agent Orange.

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the veteran's skin 
disability is etiologically related to service, even though 
the disorder is not among those enumerated at 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the veteran's skin disability to his exposure to 
Agent Orange.  Further, there is no medical evidence linking 
the veteran's current skin disability to any event or 
incident during service.  It appears that the skin condition 
documented in service did not result in chronic disability.  
Service medical records do not show any pertinent complaints 
or treatment after October 1968, and the veteran's skin was 
clinically evaluated as normal on his service discharge 
examination in February 1971 and the January 1974 
Pennsylvania Army National Guard enlistment examination.

The Board acknowledges the veteran's contentions that his 
current skin disability is related to his active duty 
service.  Nevertheless, as noted earlier, the etiology or 
pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's current skin disorders 
to service, including exposure to Agent Orange.  Moreover, 
there is no medical evidence linking the continuity of 
symptomatology which the veteran claims to his current skin 
disorders.  See Savage, supra.  In short, while the Board 
notes the veteran's contention that his current skin 
disorders are related to his active duty service, his 
statement does not satisfy the medical nexus requirement and 
can not therefore render his claim well-grounded.  Espiritu.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that service connection claims 
require a medical diagnosis of current disability as well as 
medical evidence of a nexus to service to meet the 
requirements of a well-grounded claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

